758 F.2d 552
Carl Ray SONGER, Petitioner-Appellant,v.Louie L. WAINWRIGHT, etc., and Richard L. Dugger, etc.,Respondents-Appellees.
No. 83-3500.
United States Court of Appeals,Eleventh Circuit.
April 9, 1985.

Joseph Jordan, West Palm Beach, Fla., Deval Patrick, New York City, for petitioner-appellant.
Frank Lester Adams, III, Peggy A. Quince, Asst. Attys.  Gen., Tampa, Fla., for respondents-appellees.
On Appeal from the United States District Court for the Middle District of Florida;  HOWELL W. MELTON, Judge.

ON SUGGESTION FOR REHEARING EN BANC

1
(Opinion May 18, 1984, 11th Cir., 1984, 733 F.2d 788;  Order


2
of January 29, 1985, 11th Cir., 1985, 755 F.2d

1394.)

3
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, ANDERSON and CLARK, Circuit Judges.*

BY THE COURT:

4
By order entered March 20, 1985, 756 F.2d 1482, the court has ordered that No. 85-3064 (Songer II ) be heard by the court en banc, with oral argument.


5
In 83-3500 (Songer I ), a judge in regular active service has moved that the court en banc rehear the merits of the case, with oral argument, along with the en banc hearing on Songer II.    A majority of the judges in regular active service have voted in favor of the motion.


6
It is ORDERED that 83-3500 (Songer I ) shall be reheard by this court sitting en banc with oral argument, along with the hearing en banc in Songer II.  The cases are consolidated for this purpose.  The clerk will specify, and coordinate, briefing schedules for the filing of en banc briefs.  The previous panel's opinion filed on May 18, 1984, and the order of the panel entered January 29, 1985 are VACATED.



*
 Judge Joseph W. Hatchett is recused and did not participate in this decision